DETAILED ACTION
Claims 6, 24–27, 29, 31–34, and 36–40 are currently pending in this Office action.  Claims 1–5, 7–23, 28, and 30 stand canceled.  There is no claim 35 (Please note: claim numbering must be preserved throughout prosecution. Do not renumber any claims. Any necessary corrections will be made at the time of issuance).  The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.  This Office action is made FINAL because it contains new grounds of rejection which were necessitated by amendment.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 08/15/2022 have been fully considered but they are not persuasive. 	Concerning the 35 U.S.C. 103 rejection over Boyer et al. (US 7989367 B2) in view of Reibnitz et al. (US 2764573 A), Coventry (US 5300562 A), and Tutin et al. (US 2007/0287018 A1), pages 5–6 argue that “Reibnitz does not disclose using a reaction product of urea and glyoxal to crosslink a phenol-urea-formaldehyde polymer,” citing Reibnitz col. 2, ll. 25–33, 30–34 as support.  Page 6 attempts to distinguish the present claims from Reibnitz by arguing that the present specification and claims “describe introducing the reaction product of urea and glyoxal to crosslink a formed PUF composition.”  This is unpersuasive because the rejection was based upon a combination of references rather than upon Reibnitz alone.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Here, the rejection is based upon Boyer in view of Reibnitz, Coventry, and Tutin, rather than upon Reibnitz alone.  Boyer provides the underlying teaching of a crosslinked phenol-urea-formaldehyde (PFU) binder.  Reibnitz was combined therewith to teach the PFU binder crosslinked with a reaction product of urea and glyoxal.
Applicant’s reading of Reibnitz is otherwise overly narrow.  A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). See also Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005).  As provided by its title, the broader teaching of Reibnitz is of “condensation products of glyoxal monourein and aldehydes.”  Reibnitz does not limit the aldehyde type and so may encompass the PFU binder of Boyer.  Further, col. 2, ll. 25–37 uses permissive language (“may”), allowing urea and/or phenol to be present when condensing the glyoxal monourein and “aldehyde.”  Accordingly, from the combined teachings of Boyer and Reibnitz, one of ordinary skill the art would reasonably expect to produce a crosslinked PUF when condensed with the reaction product of urea and glyoxal as claimed.
	As such, even as amended, the claims remain rejected over the previously cited art.

Claim Objections
	The previous objection to claim 6 is withdrawn in light of the amendment correcting the same.

Claim Rejections - 35 USC § 103
Claims 6, 24–27, 29, 31–34, and 36–40 are rejected under 35 U.S.C. 103 as being unpatentable over Boyer et al. (US 7989367 B2) in view of Reibnitz et al. (US 2764573 A), Coventry (US 5300562 A), and Tutin et al. (US 2007/0287018 A1).
	With respect to claims 6, 24, and 29, Boyer discloses a fiber glass insulation produce comprising glass fibers and a crosslinked phenol-urea-formaldehyde (PFU) binder, where the PFU resin is prepared under alkaline conditions (e.g., the presence of an alkaline hydroxide like sodium hydroxide) to yield an aqueous binder and the resin is heat curable. Id. at col. 5, ll. 1–2, 33–41.
	Boyer, however, is silent as to i) where the binder is crosslinked with a reaction product of urea and glyoxal; ii) a latent cure catalyst; and iii) the glass fiber content relative to the fiberglass insulation product.
	As to i), Reibnitz discloses a resinous condensation product of glyoxal monourein and formaldehyde, with urea. Id. at claims 9, 11. Phenol is included to form a resin with the formaldehyde. Id. at col. 2, ll. 25–29. The monourein compound has a structure of:

    PNG
    media_image1.png
    77
    173
    media_image1.png
    Greyscale

where R1 and R2 are hydrogen atoms, identical or different organic radicals, and X is oxygen or sulfur. 4,5-dihydroxyimidazolidin-2-one corresponds to the above formula where R1 and R2 are both hydrogen atoms and X is an oxygen. The resulting resinous condensation binder product prepared with the monourein exhibits better elasticity properties than those without the same. Id. at col. 2, ll. 33–37.  “Products of identical chemical composition can not have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  See MPEP 2112.01.  Here, the monourein compound of Reibnitz has the same structure as the compounds defined as a cyclic urea-dialdehyde crosslinking compound in claim 7 and the present disclosure.
	Given that Boyer employs a phenol-urea-formaldehyde binder and the advantages of the cyclic-urea-dialdehyde compound of Reibnitz, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to select a binder crosslinked with a reaction product of urea and glyoxal in order to improve binder elasticity.
	As to ii), Coventry teaches including latent acid cure catalysts to cure its urea-modified resole resin. Id. at col. 5, ll.48–51. Suitable species of these catalysts include ammonium sulphate, ammonium phosphate, ammonium sulfamate, ammonium carbonate, ammonium acetate, or ammonium maleate. Id. at col. 5, ll. 52–56.
	Given that Boyer and Coventry both teach curing a phenol-urea-formaldehyde resin using a latent cure catalyst, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to select a species of latent cure catalyst as claimed in order to provide a cured binder.
	As to iii), Tutin teaches a fibrous product comprising a fiberglass insulation treated with a formaldehyde-containing resin. Id. at abstract. The fibrous product contains 99 to 60 percent by weight glass fiber depending upon the desired density and character of the product. For instance, the product may have a density as low as below 1 lb/ft3 or as high as 30 to 40 lb/ft3 depending upon the glass fiber content.
	Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.).  Applicants can rebut a prima facie case of obviousness based on overlapping ranges by showing the criticality of the claimed range. “The law is replete with cases in which the difference between the claimed invention and the prior art is some range or other variable within the claims. . . . In such a situation, the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range.” In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
	Given that Boyer and Tutin are both directed to fiberglass insulation products and the glass fiber content taught by Tutin, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to prepare a composition having a glass fiber content within the claimed range depending upon the desired density or character of the insulation product.
	Alternatively, even without Tutin, Boyer teaches that the density of its product can be adjusted depending upon the desired end product. Boyer at col. 5, ll. 20–25. Depending upon the desired density, one of ordinary skill in the art would reasonably expect to prepare a fiberglass insulation product by optimizing the glass fiber content.
	With respect to claim 25, Boyer teaches phenol formaldehyde resins modified by the addition of urea (PFU resins), in which the urea is added to a phenol formaldehyde resin “in an amount sufficient to react with the residual formaldehyde,” but does not specifically teach a mole ratio of urea to free formaldehyde of the claimed range. Id.
	Coventry teaches preparing a urea-modified phenolic resin by adding a combination of ammonia and urea to a resole resin (e.g., to a phenol formaldehyde resin). Id. at abstract. The urea is added such that the ratio of urea to free formaldehyde is about 1:1 to 1.75:1, which is taught as being sufficient to substantially react with all residual formaldehyde in the reaction composition. Id. at col. 5, ll. 18–23.
	Given that Boyer and Coventry both teach preparing a phenol-urea-formaldehyde resin and the advantages of the mole ratio of urea to free formaldehyde taught by Coventry, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to add urea such that the ratio of urea to free formaldehyde is within the claimed range in order to substantially react with all residual composition formaldehyde.
	With respect to claim 26, Boyer prepares its binder composition under basic conditions, but is silent as to where it includes ammonia.
	Coventry teaches preparing a urea-modified phenolic resin by adding a combination of ammonia and urea to a resole resin (e.g., to a phenol formaldehyde resin). Id. at abstract. The urea-modified phenolic resin exhibits greater stability than such resins prepared without ammonia. Id.
	Given that Boyer employs a basic binder and the advantages of ammonia taught by Coventry, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to select a binder prepared from a composition containing ammonia in order to provide a more stable binder.
	With respect to claim 27, Boyer is silent as to the pH of the binder composition from which the binder is formed.
	“[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted).  See MPEP 2113.  In this case, patentability of the fiberglass insulation product is defined by the product itself (glass fibers and binder), rather than the pH of the binder composition from which the binder
is formed. Nonetheless, one of ordinary skill in the art would reasonably expect the pH of the binder to
overlap the claimed range of 8.2 to 8.6 because Boyer prepares its composition under basic conditions.
Those of ordinary skill in the art would reasonably understand that basic pH above a pH value of 7.  Absent evidence demonstrating the criticality of the claimed binder composition pH value, a person having ordinary skill in the art before the effective filing date of the claimed invention would have reasonably expected to prepare a fiberglass insulation product comprising glass fibers and a binder as claimed.
	Alternatively, Coventry teaches preparing a urea-modified phenolic resin by adding a combination of ammonia and urea to a resole resin (e.g., to a phenol formaldehyde resin). Id. at abstract. The binder composition increases in basicity to a pH of 8.2 to 8.6 upon adding the ammonia and urea. Id. at col. 5, ll.
13–15, 23–28. The resulting resin advantageously exhibits storage stability for at least two weeks at temperatures up to at least about 50°F.
	Given that Boyer employs a phenol-urea-formaldehyde resin and the advantages of the binder composition prepared as in Coventry, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to select a binder formed from a binder composition characterized by a pH of 8.2 to 8.6 in order to provide a binder having storage stability for at least two weeks at temperatures up to at least about 50°F.
	With respect to claim 31, Boyer teaches that the fibrous mat has a backing sheet coated with a formaldehyde scavenger composition carried on cellulose fibers or carbon fibers. Id. at col. 6, ll. 11–17; col. 10, ll. 21–27.
	With respect to claim 32, Boyer is silent as to the ordinary parting strength of the fiberglass insulation product.
	Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  In this case, Boyer, Reibniz, Coventry, and Tutin teach a fiberglass insulation product that
is substantially similar to the disclosed by the present disclosure.
	While Boyer in view of Reibnitz, Coventry, and Tutin do not directly disclose an ordinary parting strength, since each of the claimed components is present and rendered obvious by their combined teachings, a person having ordinary skill in the art before the effective filing date of the claimed invention would have reasonably expected the fiberglass insulation product to possess an ordinary parting strength within the claimed range. Since the USPTO does not have equipment to carry out the analytical experiments, the burden is therefore shifted to the applicants to prove otherwise.
	With respect to claim 33, Boyer teaches, depending upon the conditions, one of ordinary skill in the art can prepare fibrous products with densities ranging from low density products (wall insulation) to high density products (pipe insulation). Id. at col. 5, ll. 20–25. The high density products exhibit densities of 6 to 10 lb/ft3. Id. Thus, Boyer teaches insulation products with corresponding densities up to as high as about 96 or 160 kg/m3.
	In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.).  Applicants can rebut a prima facie case of obviousness based on overlapping ranges by showing the criticality of the claimed range. “The law is replete with cases in which the difference between the claimed invention and the prior art is some range or other variable within the claims. . . . In such a situation, the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range.” In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
	Given that Boyer teaches fiberglass insulation products possessing densities that overlap the presently claimed range and that the density can be optimized, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to prepare a fiber glass insulation product characterized by a density within the claimed range depending upon the desired end use.
	With respect to claim 34, Boyer is silent as to the thermal conductivity of the fiberglass insulation product.
	Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  In this case, Boyer, Reibniz, Coventry, and Tutin teach a fiberglass insulation product that
is substantially similar to the disclosed by the present disclosure.
	While Boyer in view of Reibnitz, Coventry, and Tutin do not directly disclose a thermal conductivity, since each of the claimed components is present and rendered obvious by their combined teachings, a person having ordinary skill in the art before the effective filing date of the claimed invention would have reasonably expected the fiberglass insulation product to possess a thermal conductivity within the claimed range. Since the USPTO does not have equipment to carry out the analytical experiments, the burden is therefore shifted to the applicants to prove otherwise.
	With respect to claim 36, Boyer is silent as to the ordinary recovery level after compression of the fiberglass insulation product.
	Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  In this case, Boyer, Reibniz, Coventry, and Tutin teach a fiberglass insulation product that
is substantially similar to the disclosed by the present disclosure.
	While Boyer in view of Reibnitz, Coventry, and Tutin do not directly disclose an ordinary recovery level after compression, since each of the claimed components is present and rendered obvious by their combined teachings, a person having ordinary skill in the art before the effective filing date of the claimed invention would have reasonably expected the fiberglass insulation product to possess an ordinary recovery level after compression within the claimed range. Since the USPTO does not have equipment to carry out the analytical experiments, the burden is therefore shifted to the applicants to prove otherwise.
	With respect to claim 37, Boyer is silent as to the amount of volatile organic compound emissions of the fiberglass insulation product.
	Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  In this case, Boyer, Reibniz, Coventry, and Tutin teach a fiberglass insulation product that
is substantially similar to the disclosed by the present disclosure.
	While Boyer in view of Reibnitz Coventry, and Tutin do not directly disclose an amount of volatile organic compound emissions, since each of the claimed components is present and rendered obvious by their combined teachings, a person having ordinary skill in the art before the effective filing date of the claimed invention would have reasonably expected the fiberglass insulation product to be characterized by amount of volatile organic compound emissions within the claimed range. Since the USPTO does not have equipment to carry out the analytical experiments, the burden is therefore shifted to the applicants to prove otherwise.
	With respect to claim 38, Boyer is silent as to the water absorption level of the fiberglass insulation product.
	Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  In this case, Boyer, Reibniz, Coventry, and Tutin teach a fiberglass insulation product that is substantially similar to the disclosed by the present disclosure.
	While Boyer in view of Reibnitz, Coventry, and Tutin do not directly disclose a water absorption level, since each of the claimed components is present and rendered obvious by their combined teachings, a person having ordinary skill in the art before the effective filing date of the claimed invention would have reasonably expected the fiberglass insulation product to possess a water absorption level within the claimed range. Since the USPTO does not have equipment to carry out the analytical experiments, the burden is therefore shifted to the applicants to prove otherwise.
	With respect to claims 39 and 40, Boyer teaches a duct board, building insulation, roofing insulation, and piping insulation comprising the fiberglass product therein. Id. at col. 1, ll. 26–35; col. 6, ll. 12–15.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPHINE L CHANG whose telephone number is (571)270-3522. The examiner can normally be reached Monday-Thursday 7:30 am- 5 PM, alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on (571)272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPHINE L CHANG/Primary Examiner, Art Unit 1763